313 F.2d 636
63-1 USTC  P 9314
Robert L. WILSON and Evelyn M. Wilson, (now Evelyn M.Smith), formerly husband and wife, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19863.
United States Court of Appeals Fifth Circuit.
March 1, 1963.

Petition for Review of Decision of the Tax Court of the United States.
Amos E. Jackson, Palm Beach, Fla., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, John B. Jones, Jr., Acting Asst. Atty. Gen., Norman H. Wolfe, Alec A. Pandaleon, Attys., Dept. of Justice, Crane C. Hauser, Chief Counsel, John M. Morawski, Atty., I.R.S., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and POPE1 and JONES, Circuit Judges.
PER CURIAM.


1
In this case we are in agreement with the conclusions reached by the Tax Court.  37 T.C. 230.  Its decision is


2
Affirmed.



1
 Of the Ninth Circuit, sitting by designation